Court of Appeals
of the State of Georgia

                                                              ATLANTA, July 25, 2014

The Court of Appeals hereby passes the following order

A14I0245. JAMES SZALAY et al. v. ANNE ALBENBERG, BY AND THROUGH HER
    ATTORNEY IN FACT STEVEN THOMAS DIDDLE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2013CV1229




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, July 25, 2014.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.